Citation Nr: 1528063	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-03 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans Affairs improved pension benefits. 


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The appellant had service from February to December 1945 a recognized guerrilla in the service of the Armed Forces of the United States during World War II.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.


FINDING OF FACT

The appellant's only certified active service was recognized guerrilla service from February to December 1945.


CONCLUSION OF LAW

The appellant's military service does not meet threshold eligibility requirements for VA improved pension benefits.  38 U.S.C.A. §§ 107, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.40 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).
However, the United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In the instant case, the facts are not in dispute.  Resolution of the appeal is wholly dependent on interpretation of the law and regulations pertaining to eligibility for nonservice-connected pension benefits.  Because no reasonable possibility exists that further notice or assistance would aid in substantiating this claim, any deficiencies of notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  

The Board further notes that the RO advised the appellant of the pertinent regulations governing the adjudication of his claim in the July 2013 decision, after which the claim was readjudicated, as reflected in the December 2013 statement of the case.

Eligibility for Improved Pension

The appellant, who was previously awarded benefits pursuant to the Filipino Veterans Equity Compensation Fund (FVECF) for his recognized guerrilla service during World War II, is now seeking VA pension benefits.

VA improved pension, also called nonservice-connected pension, is a benefit payable due to nonservice-connected disability or age to veterans with active military service during a period or periods of war.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3).   The qualifying periods of war for this benefit are the Mexican border period, World War I, World War II, the Korean conflict, the Vietnam Era, and the Persian Gulf War.  38 C.F.R. § 3.3(a)(3).   

While the appellant's recognized guerilla service during World War II qualifies him for certain VA benefits (such as FVECF compensation), such service does not render him eligible for nonservice-connected pension benefits.  In that regard, VA regulations state that persons with service in the Philippine Commonwealth Army, USAFFE (U.S. Armed Forces, Far East), including the recognized guerrillas, or service with the New Philippine Scouts under Public Law 190, 79th Congress are not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to VA improved pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b)-(d).

According to official verification from the National Personnel Records Center, the appellant had recognized guerilla service from February to December 1945.  Thus, while the veteran's service may be sufficient to establish eligibility for certain VA purposes, it is not the type of service that can qualify a claimant for VA improved (nonservice-connected) pension.  See 38 U.S.C.A. § 107; 38 C.F.R § 3.40(b)-(d).  

Accordingly, eligibility for improved pension has not been established as a matter of law.  


ORDER

Basic eligibility for Department of Veterans Affairs improved pension benefits is denied. 




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

